DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-8, 10-16, 18-20 are rejected under 35 U.S.C. 103 as being unpatentable over Lovlekar et al (Pub. No: US 20200260463 A1) in view of Kapoulas et al (Pub. No: US 20170303180 A1).
Regarding claims 1, 4, Lovlekar et al discloses a wireless communication device (UE 106 A of fig. 1; paragraph 0125-0126), comprising: one or more wireless transceivers (one of the devices 106A- through 106N; the user equipment 106 may be a device with both cellular communication capability and non-cellular communication capability such as Bluetooth, WiFi; see paragraph 0135 for details), configured to detect one or more first frequency bands of one or 
However, Lovlekar et al, does not specifically disclose the features of enabling one of the wireless transceivers to connect to one of the non-cellular networks on the selected second frequency band.
On the other hand, Kapoulas et al, from the same field of endeavor, shows in figure 2, a network configuration that includes a DNC controller, in communication with the first and second eNBs 202a, 202b, where the DNC controller includes a cell load monitoring module, a trigger module, a policy selection or rule module and a policy application module (paragraph 
Regarding claim 2, Lovlekar et al as modified discloses a wireless communication device (UE 106 A of fig. 1; paragraph 0125-0126), wherein, after camping on a cell on the selected first frequency band (a group leader may be selected resource assignment) one of the wireless 
Regarding claim 3, Lovlekar et al as modified discloses a wireless communication device (UE 106 A of fig. 1; paragraph 0125-0126), wherein the measurement report is sent periodically (measurement configuration information that enables/configures the first UE to report to the NB any indications of issues caused by communications between the first UE and the second UE over the PC5 link (paragraph 0007-0008, 0164).
Regarding claim 4, Lovlekar et al as modified discloses a wireless communication device (UE 106 A of fig. 1; paragraph 0125-0126), wherein, after connecting to one of the non-cellular networks on the selected second frequency band, one of the wireless transceivers measures signal quality of only the non-cellular networks on the selected second frequency band (paragraph 0176-0177).
 Regarding claim 5, Lovlekar et al as modified discloses a wireless communication device (UE 106 A of fig. 1; paragraph 0125-0126), wherein the cellular networks are New Radio networks or Long Term Evolution networks, and the non- cellular networks are Wireless-Fidelity networks (radio circuitry 330 of fig. 3 which represents UE 106 includes a WiFi controller 356, a cellular controller 352, and Bluetooth controller  354; it means that the UE 106 includes a processor to select and assign frequency bands ; paragraph 0135-0136, 0140).
	Regarding claims 6, 7, 8, Lovlekar et al discloses a wireless communication device (UE 106 A of fig. 1; paragraph 0125-0126), comprising:  one or more wireless transceivers (one of the devices 106A- through 106N; the user equipment 106 may be a device with both cellular communication capability and non-cellular communication capability such as Bluetooth, WiFi; see paragraph 0135 for details), configured to detect one or more first frequency bands of one or 
However, Lovlekar et al, does not specifically disclose the features of enabling one of the wireless transceivers to send a first measurement report indicating that only the first frequency band in the combination is available to the one of the cellular networks, when there is the combination.
On the other hand, Kapoulas et al, from the same field of endeavor, shows in figure 2, a network configuration that includes a DNC controller, in communication with the first and second eNBs 202a, 202b, where the DNC controller includes a cell load monitoring module, a trigger module, a policy selection or rule module and a policy application module (paragraph 0045-0046). In addition, a cell utilization detector can determine the cell utilization. The cell-utilization detector 251 includes a wireless device within the second sector of the second eNB 202b. The cell-utilization detector 251 can include a network accessible device that intercepts network traffic associated with utilization of Cell_B and Cell_C (paragraph 0047-0048). Furthermore, a configuration policy including a handover configuration parameter set is determined, responsive to the triggering event. The information identifying the occurrence of the trigger event can include an indication of an associated trigger. The policy selection module 254, in turn, selects a policy from a number of available policies, responsive to the detection of the triggered event (paragraph 0021, 0028-0030, 0065). Note that the user equipment performs handover measurements from the source cell to the target cell based on the handover configuration parameter, whereby a handover of the user equipment from the source cell to the target cell is based on the handover measurements (paragraph 0019, 0021, 0050-0051). It is shown above that Kapoulas et al disclose the features of enabling one of the wireless transceivers to send a first measurement report indicating that only the first frequency band in the combination is available to the one of the cellular networks, when there is the combination. Therefore, it would have been obvious to one of ordinary skill in the art at the time the invention was made to apply the technique of Kapoulas to the communication system of Lovlekar in order to provide a dynamic network framework that detects network events and responds by applying configuration changes based on operational policy for the purpose of efficiently managing network capacity and sustain Quality of Service to mobile users. 
	Regarding claim 10, Lovlekar et al as modified discloses a wireless communication device (UE 106 A of fig. 1; paragraph 0125-0126), wherein the measurement configuration is received in an RRC Connection Reconfiguration message which is in compliance with 3rd 
	Regarding claim 11, Lovlekar et al as modified discloses a wireless communication device (UE 106 A of fig. 1; paragraph 0125-0126), wherein the cellular networks are NR networks or LTE networks, and the non-cellular networks are Wi-Fi networks (radio circuitry 330 of fig. 3 which represents UE 106 includes a WiFi controller 356, a cellular controller 352, and Bluetooth controller  354; it means that the UE 106 includes a processor to select and assign frequency bands ; paragraph 0135-0136, 0140).
	Regarding claims 12, 15, 16, Lovlekar et al discloses a wireless communication device (UE 106 A of fig. 1; paragraph 0125-0126), comprising: one or more wireless transceivers (one of the devices 106A- through 106N; the user equipment 106 may be a device with both cellular communication capability and non-cellular communication capability such as Bluetooth, WiFi; see paragraph 0135 for details), configured to receive radio bearer configuration indicating a first frequency band of a first cellular network utilizing a first Radio Access Technology (RAT) from a second cellular network utilizing a second RAT (paragraph 0008, 0157), and detect one or more second frequency bands of one or more non-cellular networks; and  a controller (radio circuitry 330 of fig. 3 which represents UE 106 includes a WiFi controller 356, a cellular controller 352, and Bluetooth controller  354; it means that the UE 106 includes a processor to select and assign frequency bands ; paragraph 0140), configured to: determine (determine when switching from the primary configuration to the secondary configuration; the move may be determined/ascertain based on a handover, radio link failure or a radio resource management measurement report; paragraph 0010, 0176) whether there is at least one combination of the first frequency band and one of the second frequency bands (UE 902 and UE 904 may begin 
However, Lovlekar et al, does not specifically disclose the features of enabling one of the wireless transceivers to send a message to the second cellular network to indicate a failure to establish a connection on the first frequency band, when there is not the combination.
On the other hand, Kapoulas et al, from the same field of endeavor, shows in figure 2, a network configuration that includes a DNC controller, in communication with the first and second eNBs 202a, 202b, where the DNC controller includes a cell load monitoring module, a trigger module, a policy selection or rule module and a policy application module (paragraph 0045-0046). In addition, a cell utilization detector can determine the cell utilization. The cell-utilization detector 251 includes a wireless device within the second sector of the second eNB 202b. The cell-utilization detector 251 can include a network accessible device that intercepts network traffic associated with utilization of Cell_B and Cell_C (paragraph 0047-0048). Furthermore, a configuration policy including a handover configuration parameter set is determined, responsive to the triggering event. The information identifying the occurrence of the trigger event can include an indication of an associated trigger. The policy selection module 254, in turn, selects a policy from a number of available policies, responsive to the detection of the triggered event (paragraph 0021, 0028-0030, 0065). Note that the user equipment performs handover measurements from the source cell to the target cell based on the handover configuration parameter, whereby a handover of the user equipment from the source cell to the 
	Regarding claim 13, Lovlekar et al as modified discloses a wireless communication device (UE 106 A of fig. 1; paragraph 0125-0126), wherein the enabling of one of the wireless transceivers to send the message is performed when there is no ongoing call using the first RAT associated with any one of the wireless transceivers (paragraph 0127-0128).
	Regarding claim 14, Lovlekar et al as modified discloses a wireless communication device (UE 106 A of fig. 1; paragraph 0125-0126), wherein the controller is further configured to:  enable one of the wireless transceivers to establish the connection on the first frequency band, when there is the combination (paragraph 0132-0133).
	Regarding claim 18, Lovlekar et al as modified discloses a wireless communication device (UE 106 A of fig. 1; paragraph 0125-0126), wherein the message is an SCG Failure Information message in compliance with 3GPPspecifications for an LTE technology (paragraph 0006, 0009, 0111-0112, 0127).
	Regarding claim 19, Lovlekar et al as modified discloses a wireless communication device (UE 106 A of fig. 1; paragraph 0125-0126), wherein the radio bearer configuration is 
	Regarding claim 20, Lovlekar et al as modified discloses a wireless communication device (UE 106 A of fig. 1; paragraph 0125-0126), wherein the first RAT and the second RAT are an NR technology and an LTE technology, respectively, and the non- cellular networks are Wi-Fi networks (radio circuitry 330 of fig. 3 which represents UE 106 includes a WiFi controller 356, a cellular controller 352, and Bluetooth controller  354; it means that the UE 106 includes a processor to select and assign frequency bands ; paragraph 0135-0136, 0140).  
Allowable Subject Matter
Claims 9, 17 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MARCEAU MILORD whose telephone number is (571)272-7853.  The examiner can normally be reached on 10-6.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, CHARLES APPIAH can be reached on 571-2727904.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.



MARCEAU MILORD
Examiner
Art Unit 2641



/MARCEAU MILORD/Primary Examiner, Art Unit 2641